UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4036


UNITED STATES OF AMERICA

                Plaintiff - Appellee

v.

TRAVIS MELVIN ROBINSON

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:11-cr-00110-WO-1)


Submitted:   July 27, 2012                 Decided:   August 2, 2012


Before SHEDD, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, THE LAW OFFICES OF AMES CHAMBERLIN,
Greensboro, North Carolina, for Appellant.  Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Melvin Robinson appeals from his conviction and

180-month     sentence     entered      pursuant       to     his      guilty    plea      to

possession of a weapon by a convicted felon.                      On appeal, counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    stating     that     there    were     no       meritorious      issues         for

appeal,    but   questioning      whether       the    district        court     erred      by

determining that Robinson was an Armed Career Criminal (“ACC”).

Robinson filed a pro se supplemental brief, further challenging

his ACC designation and also asserting that police improperly

arrested him and failed to read him his Miranda rights.                                     We

affirm.

            Pursuant to the Armed Career Criminal Act, a person

convicted under 18 U.S.C. § 922(g)(1) (2006), who has sustained

three or more prior convictions for violent felonies or serious

drug offenses “shall be . . . imprisoned not less than fifteen

years.”     18 U.S.C. § 924(e)(1) (2006).                  A violent felony is any

crime punishable by more than one year of imprisonment that “has

as   an   element    the   use,   attempted       use,      or    threatened         use    of

physical    force     against     the    person       of    another.”           18   U.S.C.

§ 924(e)(2)(B)(i) (2006).              On appeal, Robinson claims that two

of his predicate convictions did not satisfy the requirements of

the statute.        Because Robinson did not challenge his ACC status

in    district       court,       we     review        it        for     plain        error

                                          2
only.     E.g., United States v. Lynn, 592 F.3d 572, 576-77 (4th

Cir. 2010).          Given the information in the presentence report and

the    lack     of       any    objection,             we    find        no    plain     error    in   the

district court’s determination that Robinson was an ACC.

              Regarding            Robinson’s                challenges            to     his      arrest

procedure,           a    valid        guilty           plea         waives        all     antecedent,

nonjurisdictional defects “not logically inconsistent with the

valid establishment of factual guilt and which do not stand in

the       way            of       conviction                  if          factual          guilt         is

established.”                  Menna v.          New        York,        423     U.S.    61,     62     n.2

(1975);      see     Tollett          v.    Henderson,             411    U.S.     258,    267     (1973)

(holding      that,        when       defendant             pleads       guilty     voluntarily,         he

waives       challenges          to        deprivations             of        constitutional       rights

occurring prior to guilty plea); United States v. Moussaoui, 591

F.3d 263, 279 (4th Cir. 2010) (“[T]he defendant who has pled

guilty has no non-jurisdictional ground upon which to attack

that     judgment          except          the    inadequacy              of     the     plea    or     the

government’s power to bring any indictment at all.”).                                            As such,

we conclude that Robinson’s challenges were waived by his guilty

plea.

              Pursuant to Anders, we have reviewed the entire record

in    this    case        for     meritorious               issues        and     have    found       none.

Accordingly, we affirm Robinson’s conviction and sentence.                                             This

court requires that counsel inform Robinson in writing of his

                                                       3
right to petition the Supreme Court of the United States for

further review.      If Robinson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation. Counsel's motion must state that a copy thereof

was served on Robinson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                   AFFIRMED




                                     4